McDonald, judge.
Appellant pleaded guilty to an information charging him with theft of personal property of the value of $21, and the court, without intervention of a jury, found him guilty as charged and assessed his punishment at a fine of $5.
Art. 1422, Vernon’s Ann.P.C., provides as follows:
“Theft of property under the value of fifty dollars and over the value of five dollars shall he punished by imprisonment in jail not exceeding two years, and by fine not exceeding five hundred dollars, or by such imprisonment without fine * * (Emphasis ours.)
The punishment here assessed, being a fine, only, is not authorized by law,, and the conviction can not he sustained.
Because of the failure of the trial court to assess an authorized punishment, the judgment is reversed and the cause is remanded.
WOODLEY, P. J., absent.